Citation Nr: 0100204	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-18 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of a debt stemming from an 
overpayment of pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
November 1956.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1998 decision of the Committee on 
Waivers and Compromises of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the issue on appeal.


FINDINGS OF FACT

1.  The veteran was in receipt of nonservice-connected 
pension benefits beginning in February 1995.

2.  The veteran failed to promptly report the receipt of 
income from the Social Security Administration which he began 
receiving in December 1996, which represents bad faith and 
lack of good faith in his dealings with the government.


CONCLUSION OF LAW

Waiver of recovery of a debt stemming from the overpayment of 
pension benefits is precluded by law.  38 U.S.C.A. §§ 5107, 
5302 (West 1991 & Supp. 2000); 38 C.F.R. §§ 1.962, 1.965 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has requested that VA waive recovery of a debt 
stemming from the overpayment of pension benefits.  The 
veteran also contends that the debt was not properly created 
or calculated.  The Board finds that the debt was properly 
created and calculated and that waiver of recovery is 
precluded by law as the actions of the debtor resulting in 
the overpayment constitute bad faith and lack of good faith 
in his dealings with the government.

The provisions of 38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
1998), prohibit the waiver of a debt where "there exists in 
connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining waiver."  
Similarly, 38 C.F.R. § 1.965(b) (1998), precludes waiver upon 
a finding of (1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith.  A debtor's 
conduct is deemed to constitute bad faith "if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  A debtor exhibits lack of good faith 
where the debtor's conduct shows an "absence of an honest 
intention to abstain from taking unfair advantage of 
the...Government."  The Board also notes that any 
misrepresentation of material fact must be "more than non-
willful or mere inadvertence."  38 C.F.R. § 1.962(b) (2000).

If the debtor's conduct is deemed not to have constituted 
"fraud," "misrepresentation of a material fact," "bad 
faith," or "lack of good faith," the request for waiver 
will be evaluated pursuant to the principles of equity and 
good conscience found in 38 C.F.R. § 1.965(a) (2000).

The veteran established entitlement to a nonservice-connected 
pension by means of a February 1995 letter from VA.  That 
letter informed the veteran:

The rate of VA pension depends on total 
"family" income which includes the 
payee's income and that of any dependent.  
We must adjust the payments whenever this 
income changes.  You must notify us 
immediately if income is received from 
any source other than that shown above.  
You must also report any changes in the 
income shown above.  Your failure to 
promptly tell VA about income changes may 
create an overpayment which will have to 
be repaid.

That letter indicated that the veteran had no income from any 
source, as the veteran had stated in an August 1994 VA Form, 
21-526, Veteran's Application for Compensation or Pension.  
The veteran indicated that he was not receiving any benefits 
from the Social Security Administration but that he intended 
to apply for benefits from the Social Security Administration 
in the twelve months following the date of that application.

In October 1996, VA sent the veteran another letter which 
stated

The amount of money you receive from VA 
is based on many things.  Changes in 
income or dependency are the most 
important.

This letter is to remind you to tell us 
immediately if there is any change in 
your income or that of your family.  If 
you have income now which was not 
previously reported, please tell us what 
it is, the monthly rate and the date on 
which you received the first check.  For 
any retroactive payments, tell us the 
amount and date of the payment.  Be sure 
to show the full amount of the benefit 
before any deductions.  For example, if 
you start receiving Social Security 
benefits, report the total of the check 
amount plus any Medicare deduction.  If 
there are no changes in your income, you 
do not have to do anything.  Be sure to 
notify us as soon as Social Security 
benefits are granted.  If you do not 
advise us promptly, an overpayment may be 
created which you will have to repay.

An April 1997 letter informed the veteran that VA had 
received information from the Social Security Administration 
indicating that he was receiving Social Security benefits in 
the amount of $1,148.80 per month beginning December 1, 1996.  
A July 1997 letter terminated the veteran's pension.  Another 
July 1997 letter notified the veteran of an overpayment in 
the amount of $4,949.00 and informed him of his appeal 
rights.  The veteran requested a waiver, which was denied by 
a February 1998 decision.  The veteran also disputes the 
creation and calculation of the debt.

A.  Creation and Calculation of the Veteran's Debt.

As a preliminary matter, the Board finds that the veteran's 
debt was properly created and calculated.  The regulations 
provide that payments of any kind from any source shall be 
counted as income during the twelve-month annualization 
period in which received unless specifically excluded under 
38 C.F.R. § 3.272.  38 C.F.R. § 3.271 (2000).  Social 
Security benefits are not specifically excluded pursuant to 
38 C.F.R. § 3.272 (2000).  Therefore, the Social Security 
benefits which the veteran received are income for the 
twelve-month annualization period in question, which began 
December 1, 1996, and ended on November 30, 1997.

The veteran indicated in an August 1997 VA Form 20-5655, 
Financial Status Report, that he was receiving $1,077.00 
monthly from the Social Security Administration, resulting in 
annual income for the twelve-month annualization period from 
December 1, 1996, to November 30, 1997, of $12,924.00.  
However, the information which VA received from the Social 
Security Administration indicated that the veteran was 
receiving $1,148.80 per month, or $13,785.60 for the twelve-
month annualization period.  The Board has used the latter 
figure in computing the veteran's overpayment as that figure 
was supplied by the Social Security Administration.  The 
Board finds that figure more accurately reflects the amount 
of income received by the veteran from the Social Security 
Administration.

In his August 1997 Financial Status Report, the veteran also 
reported expenses of $321.00 per month for medication, or an 
annual expense of $3,852.00.  An attorney acting on behalf of 
the veteran also submitted evidence showing that the veteran 
had incurred expenses of $369.74 and $760.00 relating to 
hospitalizations which were not reimbursed.  The total of 
those unreimbursed medical expenses submitted is $1,129.74.  
When added to the veteran's statement of prescription 
expenses, the veteran's total claimed unreimbursed medical 
expenses are $4,981.74.

The Board notes that the information submitted by the 
attorney acting on the veteran's behalf also showed expenses 
for prescriptions of $1,642.53 for the period from January 1, 
1996, to October 3, 1997, which appears to be somewhat less 
than those expenses predicted by the veteran with his $321.00 
per month figure.  However, rather than determine which 
figure accurately reflect the veteran's prescription 
expenses, the Board, for the purposes of this calculation 
only, will use the maximum amount claimed in order to 
determine whether pension benefits could be payable to the 
veteran.  The Board finds that even using the maximum amount 
of claimed unreimbursed medical expenses to reduce the 
veteran's countable income, his income was still in excess of 
the maximum annual pension rate, and thus no pension benefits 
were payable.

Any unreimbursed medical expenses paid within the twelve-
month annualization period will be excluded from the amount 
of an individual's annual income.  38 C.F.R. § 3.272(g) 
(2000).  Therefore, in order for the veteran to demonstrate 
that he was entitled to pension, he would need to show 
unreimbursed medical expenses resulting in a reduction of his 
income by more than $5,299.60.  A veteran's rate of pension 
is calculated by reducing the applicable maximum pension rate 
by his countable income.  38 C.F.R. § 3.273(b) (2000).  The 
maximum annual pension rate for the veteran for the twelve-
month annualization period in question was $8,486.00.  
38 C.F.R. § 3.23 (1996); 38 U.S.C.A. § 1521 (West 1991 & 
Supp. 1996).  As the veteran's claimed unreimbursed medical 
expenses do not reduce his countable income below $8,486.00, 
the Board finds that the veteran was not entitled to payment 
of any pension benefits for the twelve-month annualization 
period from December 1, 1996, to November 30, 1997.

Thus, the Board finds that the information shows that the 
veteran received pension payments of $707.00 for a total of 
seven monthly payments, or $4,949.00.  The evidence also 
shows that the veteran was not entitled to receive pension 
payments for that period as his income exceeded the maximum 
annual pension rate.  As the veteran was not entitled to 
payment of any pension benefits for that period, that amount 
of $4,949.00 represents an overpayment, which has resulted in 
the veteran's debt.  The Board finds that the veteran's 
overpayment debt has been properly calculated and that the RO 
properly determined that a debt in the amount of $4,949.00 
had been created in this case.

B.  Entitlement to Waiver of Recovery of the Debt.

In regard to the veteran's request for waiver of recovery of 
the debt stemming from the overpayment of pension benefits, 
the Board finds waiver of recovery of that debt is precluded 
by law as the creation of that debt was the result of bad 
faith or lack of good faith on the part of the veteran in his 
dealings with the government.  Therefore, his claim for 
waiver of recovery of that debt is denied.

At the time the veteran was first informed of his entitlement 
to pension benefits, he was informed of the necessity of 
informing VA if he received any income from any source.  The 
veteran had indicated that he planned to apply for benefits 
from the Social Security Administration.  An October 1996 
letter reminded the veteran to inform VA whenever he began 
receiving benefits from the Social Security Administration.  
However, the veteran did not inform VA of his receipt of 
Social Security benefits.  This resulted in an overpayment 
and the creation of a debt in the amount of $4,949.00.  The 
Board finds that debt is the result of bad faith on the part 
of the veteran as he willfully failed to promptly report his 
receipt of income to VA.

Therefore, the veteran's action in failing to inform VA of a 
change in his income must be viewed as having been undertaken 
with the "intent to seek unfair advantage," as well as with 
"knowledge of the likely consequences," namely that the 
veteran would be paid money to which he was not entitled.  
That failure to report income also resulted in a substantial 
loss to the government.  The veteran was in receipt of the 
income in question for a period of approximately five months 
prior to VA discovering the unreported income through a 
notice from the Social Security Administration.  The Board 
has particularly relied upon the fact that his failure to 
report that income was discovered due to a report to VA from 
the Social Security Administration and not from the veteran, 
in finding that his actions were more than non-willful or 
mere inadvertence.  Therefore, the Board finds that the 
veteran's actions, or his failure to act and report his 
income to VA, were undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
resulted in a loss to the government.

Accordingly, the Board finds that the veteran's conduct is 
properly characterized as bad faith or lack of good faith in 
his dealings with the government and waiver of recovery of 
his debt stemming from the overpayment of pension benefits is 
precluded by law.  38 U.S.C.A. §§ 510	7, 5302 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 1.962, 1.965 (2000).


ORDER

Entitlement to waiver of recovery of a debt stemming from an 
overpayment of pension benefits is denied.




		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals


 

